688 S.E.2d 23 (2009)
In re Arthur O. ARMSTRONG.
No. 487P06-5.
Supreme Court of North Carolina.
December 10, 2009.
Arthur O. Armstrong, pro se.
Andrew R. Boyd, for Quality Auto Repair.
Franklin R. Brown, Senior Resident Judge, for Frank R. Brown (Superior Court Judge).

ORDER
Upon consideration of the petition filed by Appellant (Armstrong) on the 18th of August 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wilson County:
"Dismissed by order of the Court in Conference this the 10th of December 2009."